Citation Nr: 0006486	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan
 

THE ISSUES

1.  Entitlement to service connection for tinea pedis and 
folliculitis, claimed as a rash on the feet and face.  

2.  Entitlement to service connection for asthma, bronchitis 
chest pain, and allergic rhinitis, claimed as shortness of 
breath and coughing.  

3.  Entitlement to service connection for memory loss and 
sleep disturbance, to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for painful joints, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for infection secondary 
to shots (pyridostigmine bromide), to include as due to an 
undiagnosed illness. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1987 to January 
1988 and from May 1988 to May 1992.  He had service in 
Southwest Asia from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran submitted notices of 
disagreement with respect to rating decisions issued in 
October 1994 and August 1995.  The RO issued statements of 
the case in January 1995 and November 1995, respectively.  
However, the veteran did not thereafter submit any 
communication that may be construed as a substantive appeal 
for either decision.  Accordingly, these appeals were not 
perfected and are not currently before the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's tinea pedis and folliculitis, claimed as a rash 
on the feet and face, and his period of active duty service.    

2.  There is competent medical evidence of record that 
relates the veteran's respiratory disorder to service.    

3.  There is no competent medical evidence that the veteran 
suffers from chronic disability resulting from an undiagnosed 
illness or combination of illnesses manifested by memory loss 
and sleep disturbance, painful joints, or an infection 
secondary to an injection of pyridostigmine bromide. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinea pedis and folliculitis, claimed as a rash on the 
feet and face, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for asthma, bronchitis chest pain, and allergic rhinitis, 
claimed as shortness of breath and coughing, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).    

3.  The veteran's claim of entitlement to service connection 
for memory loss and sleep disturbance, to include as due to 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

4.  The veteran's claim of entitlement to service connection 
for painful joints, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999). 

5.  The veteran's claim of entitlement to service connection 
for infection secondary to shots (pyridostigmine bromide), to 
include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board observes that the medical evidence 
reveals specific diagnoses for the veteran's claimed skin 
disorder and respiratory disorder.  Therefore, the provisions 
of 38 U.S.C.A. § 1117 are not applicable to those claims.  On 
the other hand, the evidence fails to reveal specific 
diagnoses of a disability for the remaining disorders at 
issue, such that 38 U.S.C.A. § 1117 must be considered.  The 
discussion below is structured according to that dichotomy.      


1.  Disorders with a Medical Diagnosis

First, VA outpatient medical records dated in May 1994 show a 
diagnosis of tinea pedis and folliculitis.  With respect to 
the veteran's claimed respiratory disorder, characterized as 
shortness of breath and coughing, VA medical evidence reveals 
diagnoses of asthma in April 1994, bronchitis with chest pain 
in November 1992, and allergic rhinitis in August 1993.  
Therefore, the first requirement of a well grounded claim is 
met.    
  
Next, the veteran generally asserts that he has a skin 
disorder and a respiratory disorder, both of which began in 
service.  When determining whether a claim is well-grounded, 
the Board presumes the truthfulness of this assertion.  Arms, 
12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 
Vet. App. at 21.  

However, the claim for the skin disorder is not well-grounded 
because there is no competent medical evidence of a nexus 
between the tinea pedis and folliculitis and the veteran's 
period of active duty service.  Specifically, the May 1994 VA 
record does not associate the skin disorders to service.  
Moreover, the July 1992 VA medical examination, the June 1993 
Persian Gulf War examination and the November 1995 VA 
examination were all negative for any skin abnormality, and 
therefore clearly do not link a skin disorder to service.   

There is no evidence of record to show that the veteran is a 
trained medical professional.  Therefore, as a lay person, he 
is competent to relate and describe symptoms.  He is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a determination of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, 
the veteran's personal opinion that the skin disorders are 
related to service is insufficient to establish a well-
grounded claim.  

On the other hand, concerning the respiratory disorder, the 
Board finds that there is competent medical evidence that 
relates the disorder to service such that the claim is well-
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
Specifically, the examiner from the June 1993 Persian Gulf 
War examination provided the diagnosis of "bronchial asthma 
versus chronic respiratory condition due to smoke."  
Although it is not clear whether the "due to smoke" portion 
of the diagnosis refers to both bronchial asthma and chronic 
respiratory condition or only to the latter, the Board finds 
the statement sufficient to establish the claim as well 
grounded.  However, as discussed below, additional 
development is required to ensure proper adjudication 3of the 
veteran's claim.  

2.  Disorders Claimed Due to an Undiagnosed Illness

The veteran seeks service connection for memory loss and 
sleep disturbance, painful joints, infection secondary to 
shots (pyridostigmine bromide), to include as due to an 
undiagnosed illness.  However, the Board finds that the 
veteran's claims for disorders due to an undiagnosed illness 
are not well-grounded because there is no evidence of chronic 
disability resulting from an undiagnosed illness manifested 
by the alleged symptoms, as is required by law and 
regulation.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  That 
is, absent evidence of a chronic disability, the veteran's 
claim with respect to these disorders is not plausible.  

Specifically, the Board notes that the veteran listed memory 
loss as a complaint on his July 1992 VA examination form.  
However, there is no medical evidence of record relating any 
chronic disability to the reported memory loss.  The Board 
also notes that VA outpatient treatment records show 
complaints of being unable to sleep.  However, as recorded in 
treatment notes, those complaints were associated with 
diagnosed respiratory problems, such as allergic rhinitis.  
Because the sleep disturbance is only shown as a problem 
related to a diagnosed disorder, the provisions of 
38 U.S.C.A. § 1117 do not apply.  

With respect to the veteran's claim concerning painful 
joints, the Board observes that the veteran is already 
service-connected for disabilities of the right hip and left 
knee.  Service connection for disorders of the left hip, low 
back, and left hand was denied in an October 1992 rating 
decision, which the veteran did not appeal.  To the extent 
the claim for painful joints includes sites other than those 
already adjudicated by the RO, the Board finds no medical 
evidence of chronic disorder affecting the joints.  

Finally, the veteran claims to have incurred an infection 
secondary to receiving an injection of pyridostigmine bromide 
in service.  November 1993 VA allergy clinic notes show that 
the veteran complained of a burning sensation in the leg 
secondary to previous injection.  Assuming, without deciding, 
that the injection to which the veteran referred was 
pyridostigmine bromide, the claim is still lacking as there 
is no medical evidence that links the alleged injection to a 
burning sensation in the leg or to any chronic disability.  

Finally, just as there is no evidence of chronic disability 
related to each individual complaint, there is no medical 
evidence of record suggesting that the symptoms in 
combination represent chronic disability from an undiagnosed 
illness.  Accordingly, the veteran's claim cannot be well-
grounded.  

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for tinea pedis and folliculitis, memory loss and 
sleep disturbance, painful joints, and an infection from an 
injection of pyridostigmine bromide.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for the tinea pedis and folliculitis, he should 
submit competent medical evidence showing that the disorder 
is in some way related to active duty service.  With respect 
to the memory loss and sleep disturbance, painful joints, and 
infection from an injection, he should submit competent 
medical evidence showing that he suffers from chronic 
disability from the alleged symptoms and that the disability 
is related to service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 


ORDER

Entitlement to service connection for tinea pedis and 
folliculitis, claimed as a rash on the feet and face, is 
denied.    

The veteran's claim of entitlement to service connection for 
asthma, bronchitis chest pain, and allergic rhinitis, claimed 
as shortness of breath and coughing, is well grounded.    

Entitlement to service connection for memory loss and sleep 
disturbance, to include as due to an undiagnosed illness, is 
denied.   

Entitlement to service connection for painful joints, to 
include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for infection secondary to 
shots (pyridostigmine bromide), to include as due to an 
undiagnosed illness, is denied. 


REMAND

As indicated above, the claim for service connection for 
asthma, bronchitis chest pain, and allergic rhinitis, claimed 
as shortness of breath and coughing, is well grounded.  
Accordingly, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Epps, 126 F.3d at 1469.  This duty includes the 
securing of pertinent VA and private medical records, as well 
as the conduct of a thorough and comprehensive medical 
examination.  Robinette, 8 Vet. App. at 76.  

Initially, the Board observes that the copy of the June 1993 
Persian Gulf War examination report contained in the claims 
folder appears to be incomplete.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On 
remand, the RO should ensure that it has a complete copy of 
the examination report.  

The Board again notes that the June 1993 Persian Gulf War 
examination report shows a diagnosis of bronchial asthma 
versus chronic respiratory disability due to smoke.  The 
examination report indicates that the veteran was referred 
for pulmonary function tests but failed to report.  
Therefore, the examiner who offered the opinion did not have 
the benefit of complete information when making his 
diagnosis.  In addition, a review of the other VA medical 
evidence of record reveals diagnoses including bronchitis, 
allergic rhinitis, and asthma.  However, chest X-rays have 
all been negative for abnormality.  In addition, VA allergy 
clinic notes dated in November 1993 indicated that pulmonary 
function tests performed that month were normal and that 
there was no clinical evidence of allergies.  Given the state 
of this evidence, the Board finds that it would be helpful to 
afford the veteran a comprehensive respiratory examination 
for resolution of this apparently conflicting evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that it has a 
complete copy of the June 1993 Persian 
Gulf War examination.  In addition, the 
RO should secure the veteran's VA medical 
treatment records from March 1998 to the 
present.  These records should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature of any respiratory 
disability present.  The examination 
should include chest X-rays and pulmonary 
function tests, with other tests and 
studies performed as deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Specifically, 
the examiner should review the report of 
the June 1993 Persian Gulf War 
examination and VA allergy clinic notes 
dated in November 1993.  Based on the 
physical examination, the results of the 
X-rays and pulmonary function tests, and 
a review of the claims folder, the 
examiner is asked to offer a diagnosis of 
any respiratory disability present.  If 
there is a current respiratory 
disability, the examiner is asked to 
offer an opinion as to the likelihood 
that the disability is related to 
service, including smoke or fume exposure 
from service in the Persian Gulf.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.    

3.  The veteran is hereby informed that 
failure to report for a scheduled VA 
examination without good cause shown may 
result in adverse consequences for his 
claim.     

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for asthma, bronchitis chest 
pain, and allergic rhinitis, claimed as 
shortness of breath and coughing.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

